Exhibit 10.I.4
AMENDMENT NO. 4 TO THE
EL PASO CORPORATION
KEY EXECUTIVE SEVERANCE PROTECTION PLAN
     Pursuant to Section 8.1 of the El Paso Corporation Key Executive Severance
Protection Plan, Amended and Restated effective as of August 1, 1998, as amended
(the “Plan”), Appendix II of the Plan is hereby amended, as attached, to remove
certain Executive Employees who are no longer active employees eligible to
participate in the Plan and add an Executive Employee whose participation in the
Plan has been approved by the Board through the Compensation Committee effective
as of September 2, 2003.
     IN WITNESS WHEREOF, the Company has caused this amendment to be duly
executed on the 2nd day of September, 2003.

            EL PASO CORPORATION
      By:        /s/ Gary J. Konnie         Gary J. Konnie        Its Senior
Vice President
Human Resources     

Attest:

     
     /s/ David L. Siddall
 
Corporate Secretary
   

 



--------------------------------------------------------------------------------



 



APPENDIX II
EL PASO CORPORATION
KEY EXECUTIVE SEVERANCE PROTECTION PLAN
     The following individuals are deemed to be participants in the Plan as of
each individual’s effective date of participation (“Effective Date of
Participation”).

      Employee   Effective Date of Participation
Robert W. Baker
  November 7, 2002
Randy L. Bartley
  November 7, 2002
Stephen C. Beasley
  November 7, 2002
James J. Cleary
  November 7, 2002
Daniel F. Collins
  November 7, 2002
Bruce Connery
  November 7, 2002
John T. Elzner
  November 7, 2002
Rodney D. Erskine
  December 4, 2001
Douglas L. Foshee
  September 2, 2003
Greg G. Gruber
  November 7, 2002
John L. Harrison
  November 7, 2002
Peggy A. Heeg
  December 4, 2001
John J. Hopper
  November 7, 2002
Harvey R. Klingensmith
  November 7, 2002
Gary J. Konnie
  November 7, 2002
Charles W. Latch
  November 7, 2002
Daniel B. Martin
  November 7, 2002
Graciela E. Martinez
  November 7, 2002
Kevin J. McMichael
  November 7, 2002
D. Dwight Scott
  October 1, 2002
David L. Siddall
  November 7, 2002
Judy A. Vandagriff
  November 7, 2002
Gene W. Waguespack
  November 7, 2002
James C. Yardley
  November 7, 2002
David E. Zerhusen
  October 1, 2002

Acknowledged and Accepted the 2nd day of September, 2003.

         
By:
       /s/ Gary J. Konnie
 
Gary J. Konnie    
 
  Its Senior Vice President    
 
  Human Resources    

 